Citation Nr: 0813532	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Eligibility to receive VA benefits as the veteran's surviving 
spouse. 


REPRESENTATION

Appellant represented by:	Patrick A. Fayle, Attorney at 
Law (no power of attorney of record)


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from November 1949 to March 
1951, November 1951 to April 1952, and October 1952 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied the claim for Dependency and 
Indemnity Compensation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In VA Form 9 dated in May 2006, the appellant requested a 
hearing at the RO before a Veterans Law Judge from a 
traveling section of the Board.  In a statement received May 
4, 2007, the appellant indicated that she was unable to 
attend the hearing scheduled for May 14, 2007, and she 
requested that she be rescheduled for another hearing.  A 
Decision Review Officer (DRO) report dated in December 2007 
noted that the appellant was contacted concerning her request 
for a Board hearing and her appeal.  The DRO reported that it 
was agreed upon that the appellant's request for a hearing 
would be withdrawn with a pre-printed withdrawal statement 
provided to her by the DRO.  Thereafter, the appellant did 
not sign the withdrawal statement and calls to her in 
February 2008 by the DRO went unanswered.  In March 2008, the 
Board sent the appellant a hearing clarification letter, 
which 
noted that if there was no response from the appellant, the 
Board would assume 
that she still wanted a Board hearing.  The appellant did not 
respond to the letter.  Accordingly, the case must be 
remanded to the RO to schedule a Travel Board hearing as she 
originally requested. 

Also, the claims file reflects that the appellant has been 
represented by a private attorney throughout this entire 
claims process.  No power of attorney, however, is of record.  
While this case is on remand, a power of attorney, signed by 
the appellant, reflecting the private attorney's 
authorization to represent the appellant should be made of 
record. 

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be scheduled for 
a Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.

2.  A power of attorney reflecting the 
private attorney's authorization to 
represent the appellant should be 
associated with the claims file.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



